NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MIKEAL GLENN STINE,                             No. 20-16393

                Plaintiff-Appellant,            D.C. No. 4:20-cv-00187-DCB

 v.
                                                MEMORANDUM*
B. VON BLANKENSEE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Federal prisoner Mikeal Glenn Stine appeals pro se from the district court’s

order denying his motion for a preliminary injunction in his action brought under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971), alleging constitutional claims. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1292(a)(1). We review for an abuse of discretion. Jackson v. City & County of

San Francisco, 746 F.3d 953, 958 (9th Cir. 2014). We affirm.

      In his opening brief, Stine fails to raise, and has therefore waived, any

challenge to the district court’s denial of Stine’s request for a preliminary

injunction regarding his medication and medical devices. See Indep. Towers of

Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider

any claims that were not actually argued in appellant’s opening brief.”); Acosta-

Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived).

      To the extent Stine raises a request for a preliminary injunction regarding his

prison account, we do not consider his contentions because they were not raised in

his motion for a preliminary injunction before the district court. See Solis v.

Matheson, 563 F.3d 425, 437 (9th Cir. 2009) (arguments made for the first time on

appeal and supported by facts not before the district court are waived).

      AFFIRMED.




                                           2                                      20-16393